UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7000


ROBERT REYNOLDS,

                Plaintiff – Appellant,

          v.

JOHN AND JANE DOE, One through Six, Northern Neck Regional
Jail; MS. CLARKE, Northern Neck Regional Jail; NORTHERN
NECK REGIONAL JAIL AUTHORITY; JEFFREY FRAZIER; MAJOR HULL,

                Defendants – Appellees,

          and

COMMONWEALTH OF VIRGINIA,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:07-cv-00700-RLW)


Submitted:   April 28, 2011                      Decided:   May 24, 2011


Before MOTZ and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Daniel A. Harvill, DANIEL A. HARVILL, PLLC, Manassas, Virginia,
for Appellant. Alexander Francuzenko, COOK, KITTS & FRANCUZENKO,
PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Robert Reynolds seeks to appeal the district court’s

orders granting summary judgment to Defendants in Reynolds’ 42

U.S.C. § 1983 (2006) action and permitting Defendants to amend

their answers.     Reynolds argues that the district court erred in

permitting Defendants to amend their answers to add the defense

of failure to exhaust administrative remedies and in finding

that he had not exhausted his remedies.                Finding no error, we

affirm.

            We review de novo a district court’s award of summary

judgment,   viewing   the   facts      and   inferences   reasonably    drawn

therefrom in the light most favorable to the nonmoving party.

See FOP Lodge No. 89 v. Prince George’s Cnty., 608 F.3d 183, 188

(4th Cir. 2010).      Summary judgment is appropriate only if the

record    shows   “that   there   is    no   genuine    dispute   as   to   any

material fact and that the movant is entitled to judgment as a

matter of law.”     Fed. R. Civ. P. 56(a).

            After reviewing the entire record, we conclude that

the district court did not abuse its discretion in granting the

Defendants’ motion to amend their answers.             See United States v.

Pittman, 209 F.3d 314, 316 (4th Cir. 2000) (providing standard).

Further, the court did not err in concluding that Reynolds had

not properly exhausted his administrative remedies.               A prisoner

must properly exhaust available administrative remedies prior to

                                       3
filing a § 1983 action concerning prison conditions.                         42 U.S.C.

§   1997e(a)     (2006);    Woodford      v.    Ngo,     548 U.S. 81,   84   (2006)

(requiring “proper” exhaustion of administrative remedies prior

to prisoner § 1983 actions); Moore v. Bennette, 517 F.3d 717,

725    (4th    Cir.   2008)   (discussing         “availability”        of   remedies).

“[T]he PLRA’s exhaustion requirement is mandatory,” Anderson v.

XYZ    Corr.    Health   Servs.,     Inc.,      407 F.3d 674,    677   (4th    Cir.

2005),    and    “applies     to    all   inmate       suits   about     prison     life,

whether       they    involve      general        circumstances        or    particular

episodes, and whether they allege excessive force or some other

wrong.”       Porter v. Nussle, 534 U.S. 516, 532 (2002).                    Exhaustion

of administrative remedies is mandatory, even where the inmate

claims that exhaustion would be futile.                    Booth v. Churner, 532
U.S. 731, 741 n.6 (2001).

                We therefore affirm the orders.                   We dispense with

oral    argument      because      the    facts    and    legal       contentions     are

adequately      presented     in    the    materials       before      the   court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            4